Citation Nr: 9933893	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  99-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1980 to September 
1989 and from January 1991 to March 1991.  The 1989 
separation document also shows an additional, unverified 
period of three months of active duty.  The veteran died in 
June 1996.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran died in June 1996.  The death certificate 
lists the cause of death as metastatic carcinoma.  

2.  At the time of her death, the veteran was service-
connected for type I positional nystagmus and bilateral 
hearing loss.    

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and her period of active 
military service or any service-connected disability.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1999); see 38 
U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty 
in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).   

A well grounded claim for service connection, in the context 
of the cause of the veteran's death, requires: 1) a medical 
diagnosis of the cause of death; 2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 3) medical evidence 
of a causal nexus between the in-service injury or disease 
and the cause of death.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Moreau, 9 Vet. App. at 393.  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The medical evidence shows that in September 1993, the 
veteran presented to her physician indicating that she had 
found a lump in her breast seven months before.  A biopsy 
performed in October 1993 confirmed the presence of 
carcinoma.  The veteran underwent a right modified radical 
mastectomy in November 1993.  A November 1993 summary stated 
that the cancer was classified as Stage II carcinoma.  In 
August 1995, a biopsy of the right breast showed 
adenocarcinoma in the right breast.  Records dated in 
December 1995 indicated that the cancer had metastasized to 
the lungs.  

The veteran died in June 1996.  The death certificate lists 
the cause of death as metastatic carcinoma.  At the time of 
her death, the veteran was service-connected for type I 
positional nystagmus and bilateral hearing loss.  

Considering the evidence of record, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded.  That is, although the 
record reveals the diagnosis for the cause of death, there is 
no competent medical evidence of a nexus between the cause of 
death and the veteran's active military service or any 
service-connected disability.  Absent such evidence, the 
claim is not plausible.  Epps, 126 F.3d at 1468.  

During the September 1999 hearing, the appellant testified 
that the veteran found a lump in her breast in 1988.  The 
Board must accept this assertion as true for purposes of 
determining whether the claim is well grounded.  Arms, 12 
Vet. App. at 193; Robinette, 8 Vet. App. at 77-78; King, 5 
Vet. App. at 21.  However, the appellant is not a medical 
professional.  Therefore his opinion that the lump found in 
1988 was in fact the carcinoma diagnosed in 1993 cannot 
constitute competent medical evidence as is required for a 
well grounded claim.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.    

Finally, the Board notes that, although the veteran may have 
been participating in inactive duty training in the Reserves 
at the time of the diagnosis in 1993, service connection may 
be established only for injuries, not diseases, incurred or 
aggravated during such duty.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).
 
Under these circumstances, the Board finds that the appellant 
has not submitted a well grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton v. West, 12 Vet. App. 477, 486 (1999); 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the appellant wishes to complete his application for 
service connection for the cause of the veteran's death, he 
should submit competent medical evidence showing a 
relationship between the metastatic carcinoma and the 
veteran's active service or a service-connected disability.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80.    


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

